DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
The newly amended limitation “an opening defined in and extending through the transmission housing; the freewheel is press fitted into the opening” was not set forth in applicant’s original submission and thus constitutes new matter.  The originally filed detailed description states that “During assembly, the steel bearing bushing 8 is inserted into the opening 4 of the transmission housing with a clearance fit and press-fitted with the freewheel”.  There is no original disclosure of the freewheel being press fitted to the housing opening.  In fact, see figure 1 which shows that the freewheel outer ring (5) was originally arranged to be fitted to the bearing bushing (8) rather than being fitted to the transmission housing opening (4). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitation “an opening defined in and extending through the transmission housing; the freewheel is press fitted into the opening” (claim 1) contradicts what is disclosed in the figures such that the scope and meaning of the claim is unclear.  See figure 1 which shows the freewheel outer ring (5) arranged to be fitted to the bearing bushing (8) rather than the transmission housing opening (4).1 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seufert US 2014/0169719 in view of Muramatsu US 2002/0153218 and/or Ponson US 8123013.
Claim 1.  Seufert discloses a transmission housing assembly, comprising: a transmission housing (2) made of aluminum (see written description of “aluminum”); and a bearing (12) including an inner ring (16 and/or 18) and an outer ring (20); wherein the inner ring is non-positively connectable to a motor shaft (in that it has structure capable of such function)2; a steel (see written description of “steel”) bearing bushing (14) defined by an annular structure separate from the transmission housing, the annular structure penetrating into an opening (opening in 2 receiving 14 there through) defined in and extending through the transmission housing; the bearing is press fitted into the opening (as would be obvious as best understood)3 to connect the outer ring with the steel bearing bushing and the transmission housing; and axially upper (left) and axially lower (right) surfaces of the inner ring are exposed and uncovered by either of the steel bearing bushing or the transmission housing when viewed in an axial direction.  The Seufert bearing is not disclosed as allowing rotation in only one direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Seufert transmission bearing to be a freewheel type that allows rotation in only one direction since any one or more of Muramatsu and/or Ponson teach such desirable prevention of unwanted reverse rotation to have been extremely well known in the transmission art. 
Claim 2. The transmission housing assembly according to claim 1, wherein the opening of the transmission housing is centrally located in the transmission housing (see fig.2).  
Claim 3. The transmission housing assembly according to claim 1, wherein the steel bearing bushing includes radially projecting projections (66, 68) connected to an upper side (left side of 2) of the transmission housing to provide an anti-rotation device (72) at one end of the steel bearing bushing.  
Claim 4. The transmission housing assembly according to claim 1, wherein the transmission housing assembly includes the motor shaft (1)4 and the inner ring is seated on and is pressed to the motor shaft (in that the inner ring presses against the motor shaft).5
Claim 6. The transmission housing assembly according to claim 1, wherein the steel bearing bushing is inserted with a clearance fit into the opening of the transmission housing (in that it is fit with a clearance that changes with temperature, see written description of “thermal expansion”). 6
Claim 7. The transmission housing assembly according to claim 1, wherein Seufert discloses that the transmission is preferably an “automotive transmission” but does not expressly state that the automotive transmission is automatic with an actuator having an electric motor and motor shaft.  However, in the previous 10/25/2021 Office Action the examiner took Official Notice that it was extremely well known for automotive transmissions to be automatic with an actuator having an electric motor and motor shaft to improve ease of operation such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide Seufert with such.  Applicant’s subsequent 1/24/2022 response did not adequately traverse the official notice by specifically pointed out why the noticed fact was not considered to be common knowledge or well-known in the art.  Accordingly, the common knowledge or well-known in the art statement is taken to be admitted prior art.  See MPEP 2144.03C, 37 CFR 1.111(b), Chevenard, 139 F.2d at 713, 60 USPQ at 241 and  In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 429 (CCPA 1970).  
Claim 8.  The transmission housing assembly according to claim 3, wherein the radially projecting projections include holes (70) which are aligned with openings (4) in the transmission housing such that the steel bearing bushing is connected to the upper side of the transmission housing through fasteners (72).
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        2 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure (e.g., inner ring), the PTO must presume claimed functions/properties (e.g., non-positively connectable to a motor shaft) to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.  If applicant wishes to narrow the scope of the claim to require structural combination with a motor shaft the claim must be amended accordingly (e.g., --non-positively connected to a motor shaft--).
        	
        3 In the interest of compact prosecution, the examiner has applied the prior art in as best as the claims can be understood (see 35 USC 112 rejections above).  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).  The examiner notes that applicant’s admitted prior art (see background section) sets forth press-fitting to have been old and well known in the bearing art.  Still further, the examiner takes Official Notice that press fitting bearings and/or interference fitting bearings was well known to be desirable/obvious in the bearing art for better retaining parts than other looser types of fitment.
        
        4 Where there is physical identity between the subject matter of the claim and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F. 2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F. 2d 437, 140 USPQ 273 (CCPA 1964).  Accordingly, “motor shaft” is taken to be a mere label and as such the shaft is not required to comprise a motor.  If applicant wishes to limit the shaft to comprising a motor or be in combination with a motor then the claim should be expressly amended as such.   
        
        5 See MPEP § 2113 which states that the specific method of forming is not germane to the issue of patentability of the device itself and that it is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See also In re Thorpe et al, 227 USPQ 964 (CAFC 1985).  Accordingly, “is pressed” is given limited patentable weight.   
        
        6 See MPEP § 2113 which states that the specific method of forming is not germane to the issue of patentability of the device itself and that it is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See also In re Thorpe et al, 227 USPQ 964 (CAFC 1985).  Accordingly, “is inserted” is given limited patentable weight.